Title: To James Madison from Simon Lynch, 20 August 1804 (Abstract)
From: Lynch, Simon
To: Madison, James


20 August 1804, Nantes. “Since my last dated 28 July enclosing a return of the American Vessels Entered at this Port during the last three months, Several others have made their appearance. I am Sorry to Say that some Merchants and owners in America often neglect to provide their ships with a Sea letter or passport which however the 4th. arte. of the Convention of 1800 absolutely requires, giving even the form in which said Documt. should be worded. Several Vessels arrived here from America lately, had not among their papers this essential Evidence of their Neutrality. It is suposed by many that a general clearance of the Custom house Supplies the want of a passport or a Sea letter, but in this they are much mistaken, as the latter is in France a Document of much higher respect being an Emanation of the Governt. itself. This information, sir, is suggested by Prudence as well as by the desire of seeing irregularities reformed, and preventing beforehand new pretexts of difficulties from Starting up when perhaps it would be the least expected.”
